Citation Nr: 0811651	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cerebrovascular 
disease, including transient ischemic attacks.  

2.  Entitlement to service connection for a heart disorder, 
including coronary artery disease and hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1950 to June 1962.  He had subsequent service with the Army 
National Guard with a period of active duty from April 1982 
to February 1993, with a period of full time service from 
June 1992 to February 1993.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for hypertension, coronary artery disease, and 
residuals of a stroke.  In March 2008, the Board granted a 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.


FINDINGS OF FACT

1.  The veteran did not have heart disorder, including 
coronary artery disease and hypertension, or cerebrovascular 
disease during his May 1950 to June 1962 active service, nor 
was a heart disorder or cerebrovascular disease manifested to 
a degree of 10 percent disability during the year following 
such active duty.  

2.  The medical and other evidence of record indicates that 
the appellant had cerebrovascular disease, which pre-existed 
his June 1992 to February 1993 active service and was 
aggravated by such military service.  

3.  The medical and other evidence of record indicates that 
the appellant had a heart disorder, including CAD and 
hypertension, which pre-existed his June 1992 to February 
1993 active service and was not aggravated by such military.   


CONCLUSIONS OF LAW

1.  A cerebrovascular disease was aggravated by June 1992 to 
February 1993 active military service. 38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.304, 3.306 (2007). 

2.  A heart disorder, including coronary artery disease and 
hypertension was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 
1137, 1153 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.304, 3.306, 3.307(a)(1), 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In November 2002 and March 2003 correspondence (prior to the 
February 2004 rating decision), the appellant was advised of 
what type of evidence was needed to substantiate the claims, 
and of his and VA's responsibilities in the development of 
the claim.  While the letters did not advise the veteran 
verbatim to submit everything he had pertinent to his claims, 
it explained the type of evidence necessary to substantiate 
his claims and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claim.  The February 2004 rating 
decision and the June 2004 statement of the case provided the 
text of applicable regulations, and explained what the 
evidence showed and why the claim was denied.  Although the 
veteran was not provided notice regarding criteria for rating 
the disabilities at issue and effective dates of awards, 
there was no indication that any failure on the part of VA to 
provide such notice would reasonably affect the outcome of 
this case.  Therefore, the Board finds that any such failure 
was harmless.  See Mayfield v. Nicholson, supra; see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative have had full opportunity to 
supplement the record and participate in the adjudicatory 
process.  

The veteran's service medical records and VA and private 
treatment records have been secured.  The RO arranged for a 
VA medical examination.  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is also met. Accordingly, the Board will address the 
merits of the claim.

II.  Factual Background

Service medical and personnel records from the veteran's 
first period of active service, including a June 1962 
separation examination are negative for any complaints, 
treatment, or findings of cerebrovascular disease or a heart 
disorder.  Army National Guard records included a June 1988 
medical screening summary that indicated that the veteran 
should not be cleared to participate in the Army Physical 
Fitness Training and Testing Program without consultation 
with an internal medicine or cardiologist specialist due to 
an abnormal or elevated risk index, clinical factor, fasting 
blood sugar, or electrocardiogram (ECG).  A September 1990 
periodic physical reported elevated blood pressure of 
140/110.  On his report of medical history the veteran 
indicated that he was being treated by a private physician 
for hypertension that was diagnosed in January 1990.  In 
October 1990, hypertension and high blood pressure was 
reported on a permanent profile.  A November 1990 medical 
screening summary regarding the cardiovascular risk screening 
program (CVSP) indicated that the veteran's blood pressure 
was 126/82.  An ECG was within normal limits and his serum 
cholesterol was 179 mg.  His risk index was 7.94%.  Under 
Army CVSP criteria, he was NOT cleared for the Army's 
Physical Fitness Test.  His profile indicated that he could 
not crawl, stop, run, jump, or march for periods greater than 
10 minutes.  He could not handle materials that weighed more 
than 10 pounds.  He was not to do any overhead work and no 
mandatory strenuous physical activity.  The profile was valid 
for 179 days.  

A January 1992 consultation report noted that an 
echocardiogram revealed sinus rhythm was within normal 
limits, he had fair exercise tolerance limited by leg 
fatigue, there was no chest pain or ischemic ST changes, 
there were no arrhythmias, and there was a hypertensive blood 
pressure response to exercise.  In July 1992, a medical 
screening summary indicated that the under the Army CVSO 
criteria, he was cleared for the Army's Physical Fitness 
Test.  A September 1992 record indicated that the veteran had 
been working at the Southwest Asia Redistribution of 1000 
Vehicle Site at Camp Roberts in which the project was planned 
to be extended from October 1992 to September 1993.  The 
request for extension of Temporary Tour of Active Duty was 
granted.  An October 1992 letter requested information for 
the veteran's doctor to determine whether he could be 
assigned light duties.  A subsequent October 1992 record 
noted that the veteran had increased blood pressure from 
driving around 800 miles in two days.  His blood pressure was 
146/108.  A subsequent November 1992 record indicated that 
his blood pressure was completely normal.  A January 1993 
record indicated that the veteran was employed on continuous 
active duty (Title 10) since June 1992 in which part of his 
duties included that of a heavy wheel vehicle mechanic and 
Assistant Team Leader in his supervisor's absence.  

1988 to 1991 treatment records from Valley Heart Associates 
and Doctors Medical Center included a December 1988 record 
that showed that the veteran recently underwent a routine 
National Guard physical in which his cholesterol was 218 mgs.  
He did not report a history of heart murmurs and was never 
known to have high cholesterol.  He smoked one pack of 
cigarettes per day for the last 35 to 40 years, but quit 
smoking approximately one month ago.  To his knowledge no one 
in his family had heart trouble or strokes.  After 
examination, his cardiac diagnoses were sinus rhythm, 
hypercholesterolemia, and probable chronic lung disease from 
coronary artery disease from arteriosclerotic cardiovascular 
disease.  A January 1989 record indicated that an 
echocardiogram suggested mitral valve prolapse with mild 
mitral regurgitation.  January 1990 records indicated that 
the veteran had sudden onset of gait ataxia and parethesias 
involving the right face and right upper extremity on the day 
of admission.  There was also possibly some dysarthric 
speech.  It was noted that there were no prior transient 
ischemic attack cerebrovascular accident symptoms.  It was 
felt that the veteran had a transient ischemic 
attack/cerebrovascular accident episode in the vertebral 
distributions with primary involvement of the cerebellum.  In 
March 1990 his resting blood pressure was 108/70 with a peak 
blood pressure of 240/100, which represented an abnormal 
blood pressure response to exercise.  March 1990 chest 
radiographs showed pleural thickening and calcification 
suggesting asbestosis, associated with mild interstitial 
pulmonary scarring.  There was no active cardiopulmonary 
disease otherwise.  In March 1990 he was admitted and 
underwent right and left cardiac catheterization, left 
ventricular angiogram, and coronary angiogram.  The 
impression was normal right sided hemodynamic, normal left 
ventricular function, 90% diffuse disease of the circumflex 
branch going as the obtuse marginal branch with very slow 
flow in this small caliber branch, and coronary artery venous 
fistula starting from proximal left anterior descending and 
going into the pulmonary artery.  His discharge diagnosis was 
status post cardiac catheterization and coronary angiogram, 
coronary artery disease, coronary arterial fistula, and mild 
mitral valve prolapse by echo with mild mitral insufficiency.  
After discharge, he underwent treadmill testing.  The 
impression was negative for ischemia by EKG criteria, there 
was no angina during treadmill, there were no significant 
arrhythmias, and there was a normal blood pressure response 
to exercise.

A May 1990 record reported that the veteran was evaluated in 
March 1990 for some chest tightness and had an abnormal 
Thallium treadmill, which was suggestive of inferior and 
lateral wall stress induced ischemia.  The record also 
referred to a January 1990 echocardiogram that showed minimal 
mitral valve prolapse with mild mitral insufficiency, mildly 
thickened leaflets and mils left atrial enlargement, mild 
aortic root dilation and normal left ventricular function and 
noted a history of transient ischemic attacks in the past.   
In May 1991, his blood pressure was 170/106.  

2001 treatment records from Memorial Hospital Association 
noted a history of left sided cerebrovascular accident with 
right sided weakness ad aphasia, a history of hyerlipidemia, 
and a history of hypertension.  A February 2001 neurological 
consult indicated that the veteran had ischemic left 
hemispheric infarction.  His blood pressure was 165/105 and 
his pulse rate was 112.  A subsequent February 2001 record 
noted a blood pressure of 130/72.  The impression was TIA 
with right sided weakness with previous history of TIA and a 
history of hypertension.  In March 2001, he underwent a left 
carotid endarterectomy.  The postoperative diagnosis was 
extracranial vascular disease with left preclusive internal 
carotid artery stenosis and left hemispheric cerebrovascular 
accident.  A February 2001 record noted that the veteran had 
severe left internal carotid stenosis.  

2001 to 2002 from VA Palo Alto Health Care System showed a 
history of hypertension, not otherwise symptomatic, 
cerebrovascular accident in February 2001, and a history of 
TIA.  

On January 2004 VA examination, it was noted that the claims 
file was reviewed.  The examiner noted that the veteran's 
history was confusing.  A review of the claims file indicated 
that the veteran had TIA's, hypertension, as well as coronary 
artery disease on a study done in 1990, which was two years 
before he entered his military service  A catheterization 
done around that time revealed high grade disease of the 
circumflex artery, as well as a coronary AV fistula.  The 
examiner noted that nevertheless, the veteran was taken on to 
active duty for an eight month period.  The veteran's wife 
reported that the veteran was having chest pain at that time 
and occasionally took nitroglycerin.  Over the last years, he 
did not require any nitroglycerin and did not have any 
episodes of congestive heart failure.  He had transient 
episodes of confusion.  In February 2001, he had a major 
stroke.  At that time, he was left with expressive dysphasia, 
as well as right-sided weakness, with his arm being worse 
than his leg.  He currently uses a medically prescribed cane 
and his mental abilities are limited.  He is being treated 
for hypertension and his coronary artery disease appears to 
be quiescent.  He is living with the residuals of his stroke 
that occurred in 2001. 

On examination, his blood pressure was 138 to 142 over 88 to 
90.  He had normal heart tones and no murmurs.  Cranial 
nerves II through XII were intact.  Sensory examination was 
unremarkable.  There was moderate weakness of all major 
muscle groups in the right upper and right lower extremity.  
He had incoordination on the right side.  His gait was 
markedly abnormal because of the prior cerebrovascular 
accident.  The diagnoses included hypertension; ischemic 
heart disease with single-vessel coronary artery disease, 
coronary arteriovenous fistula; and status post left middle 
cerebral thrombosis, left with a dysphasia and hemiparesis on 
the right.  The examiner noted that the veteran's problems 
pre-dated his entry in the military in 1992.  The examiner 
opined that the military is a very stressful environment, and 
for someone with this degree of undiagnosed problems to be on 
active duty was a grave error and contributed to the 
progression of the veteran's cerebrovascular disease.  The 
examiner noted that the veteran's coronary artery disease was 
quiescent with no grave consequence and his hypertension was 
well controlled and under no great consequence.  However, the 
examiner stated that veteran's multiple TIA's that led to a 
significant stroke were aggravated by the veteran's active 
military service.  The examiner also indicated that the 
claims file was reviewed in detail.  

III.  Criteria & Analysis

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by active military, naval, 
or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Such 
a disability is called "service connected." 38 U.S.C.A. § 
101(16) (West 2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Even if there is no record of a cardiovascular-renal disease, 
including coronary artery disease and hypertension and/or 
cerebrovascular disease, in active service, incurrence or 
aggravation in service will be presumed if it was manifest to 
a compensable degree within one year after active military 
service, if the claimant had 90 days of continuous active 
service during a period of war or after December 31, 1946. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007);  
38 C.F.R. §§ 3.307, 3.309 (2007).

All questions of fact and law pertaining to entitlement to 
service connection and disability compensation pertain to the 
"period of service in which the said injury or disease was 
incurred, or preexisting injury or disease was aggravated." 
38 U.S.C.A. §§ 1110, 1131.  Consequently, this decision must 
consider the veteran's separate periods of service 
discretely.

A.  United States Navy Active Duty from May 1950 to June 1962

"Active duty," in pertinent part, means "full-time duty in 
the Armed Forces, other than active duty for training." 38 
U.S.C.A. § 101(21)(A).

The veteran is presumed of sound cardiovascular and 
cerebrovascular health when he entered on active duty, see 38 
U.S.C.A. § 101(21) (active duty defined), in the Navy in May 
1950; there is no evidence of record to rebut that 
presumption.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2007).  There is no evidence of the onset of 
coronary artery disease, hypertension, or cerebrovascular 
disease during that service.  There is no evidence of a 
diagnosis of coronary artery disease, hypertension, or 
cerebrovascular disease, or of symptoms demonstrative of 10 
percent disabling coronary artery disease or hypertension, 
see 38 C.F.R. § 4.104, during the year following separation 
from active duty.  There is a preponderance of the evidence 
against finding coronary artery or cerebrovascular disease or 
hypertension was chronic during active duty or during an 
applicable presumptive period, such that any later 
manifestation is service connected. 38 U.S.C.A. § 1101, 
1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The hiatus in the medical records between the veteran's 
separation from Navy active duty in June 1962 and the first 
documentation of hypertension, CAD, and cerebrovascular 
disease and the absence of any other evidence supporting a 
finding that either condition was noted in service or had 
continuity of symptomatology between the active duty and the 
present, is strong evidence against awarding service 
connection for CAD, hypertension, or cerebrovascular disease 
based on continuity of symptomatology with a condition noted 
in service. 38 C.F.R. § 3.303(b). Likewise, the same lack of 
evidence precludes awarding service connection for the 
disorders based on evidence of a post-active duty diagnosis 
shown by all of the evidence, including that pertinent to 
service, to have been incurred in such service. 38 C.F.R. § 
3.303(d).  In sum, to the extent the veteran's claim 
encompassed allegation of incurrence or aggravation during 
his regular active duty in the Navy, there is a preponderance 
of the evidence against the claims.

B.  Temporary Title 10 Active Duty Tour from June 1992 to 
February 1993

1.  Cerebrovascular Disease

It is not in dispute that the veteran had transient ischemic 
attacks prior to being activated from June 1992 to February 
1993.  However, the pertinent fact to be determined, 
therefore, is whether the veteran's cerebrovascular disease, 
including TIA's underwent aggravation during active duty.

The January 2004 VA examiner noted that the claims file was 
reviewed in detail.  The examiner summarized the progress of 
the disorder from a history of TIA's and a complicating heart 
disorder through transient episodes of confusion, and 
ultimately, a major stroke in February 2001.  The VA examiner 
opined that the military was a very stressful environment, 
and for someone with this degree of undiagnosed problems to 
be on active duty was a grave error and contributed to the 
progression of the veteran's cerebrovascular disease.  He 
stated that the veteran's cerebrovascular disease was 
aggravated by the veteran's active military service.  Here, 
the course of the veteran's cerebrovascular disease well 
typifies the sustained increase in severity that 
distinguishes aggravation, 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2006), from temporary exacerbation.  See Hunt 
v. Derwinski, 1 Vet. App. 292 (1991) (discussing distinction 
between aggravation as an increase in an underlying pathology 
and exacerbation, characterized by temporary increase in 
symptoms).  In view of the foregoing, and considering the 
doctrine of resolving any reasonable doubt in favor of the 
veteran, we will conclude that the veteran suffered 
aggravation of cerebrovascular disease during his temporary 
tour of active duty, and that he is therefore entitled to 
service connection for the resulting disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).


2.  Coronary Artery Disease and Hypertension

It is not in dispute that the veteran had CAD and 
hypertension before being activated from June 1992 to 
February 1993.  However, the pertinent fact to be determined, 
therefore, is whether the veteran's CAD and hypertension 
underwent aggravation during active duty.

"If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service."  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  The medical evidence shows a hypertensive 
blood pressure reading in May 1991, prior to active duty as 
170/106.  During active duty he was seen in October 1992 with 
an increased blood pressure reading at 146/108.  A November 
1992 record then indicated that his blood pressure was 
completely normal.  Post active duty medical evidence 
included a January 2004 VA examination in which the veteran's 
blood pressure was reported as ranging from 138 to 142 over 
88 to 90.  Also the VA examiner specifically stated that the 
veteran's hypertension was well controlled and under no great 
consequence.  Here, the post medical evidence does not reveal 
aggravation during active duty.

Aggravation of a disorder is shown by comparison of its 
severity before, during, and after service. See 3.306(b).  VA 
may not concede aggravation where there has been no increase 
in the severity of a disability in service.  Comparison of 
the blood pressure measurements of record that pre-date June 
1992 and the blood pressure measurement taken after February 
2003 with measurements taken during the veteran's active duty 
show no change in blood pressure before and after the period 
of active duty that could be aggravation of hypertension.  
Likewise, although the pre-active service medical evidence 
included the diagnosis of status post cardiac catheterization 
and coronary angiogram, coronary artery disease, coronary 
arterial fistula, and mild mitral valve prolapse by echo with 
mild mitral insufficiency.  Active Duty treatment records 
noted one treatment in October 1992 for increased blood 
pressure.  Post service medical records, included a January 
2004 VA examination in which the examiner specifically stated 
that the veteran's coronary artery disease was quiescent with 
no grave consequence.  Again, the medical evidence does not 
show aggravation of hypertension or CAD during the period of 
temporary active duty.

In summary, the veteran did not incur or suffer aggravation 
of CAD or hypertension during any period of active service.  
Service connection must be denied. 38 U.S.C.A. §§ 1110, 1131 
1153; 38 C.F.R. §§ 3.303, 3.306


ORDER

Service connection for cerebrovascular disease is granted.

Service connection for a heart disorder, including coronary 
artery disease and hypertension is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


